Citation Nr: 0603767	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable initial evaluation for scars 
status post shrapnel injury to right forearm.

2.  Entitlement to service connection for nerve damage to 
right arm and right forearm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
February 1974.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a rating decision in November 2001 
by the New Orleans, Louisiana Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for entitlement to a compensable evaluation 
for scars status post shrapnel injury to right forearm and 
entitlement to service connection for nerve damage to right 
arm and right forearm.


FINDINGS OF FACT

1.  The veteran's scars status post shrapnel injury to the 
right forearm consist of approximately five or six 
superficial scars which blend in with the rest of the skin 
approximately .5 cm. to 1 cm. in size with very minimal 
disfigurement, some small keloid formation with no ulceration 
or breakdown of the skin, no hematologic or lymphatic 
problems, and no functional limitation.

2.  The veteran has not been diagnosed with peripheral 
neuropathy in his right forearm or arm and is noted to have 
good dexterity in his hands, good sensory sensation and 
normal reflexes with no signs of any disabilities or 
problems.  

3.  Nerve damage to right arm and right forearm was not 
incurred in or aggravated as a result of the veteran's 
military service, nor may it be presumed to have been so 
incurred or aggravated.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for scars status post shrapnel injury to right forearm are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2005).

2.  The criteria for the establishment of service connection 
for nerve damage to right arm and right forearm are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2001.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the rating decision on 
appeal and the April 2002 Statement of the Case ("SOC"), 
the veteran was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  With respect to element (4), he 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the April 2002 SOC.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial adjudication of his claims.  
The 38 C.F.R. § 3.159(b) compliant language was provided to 
him after the initial adjudication of the claims.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  In June 
2001, the veteran provided such private treatment records 
from February 1983 through April 1999.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  In this case, although the 
veteran, a combat veteran, was awarded a Purple Heart for 
injuries sustained in Vietnam, there was no link between the 
claimed disabilities and his military service other than his 
own assertions.  Accordingly, the veteran was afforded a VA 
Compensation and Pension Exam ("VAE") in August 2001 for 
both claims to determine their nature and etiology.  Further 
examination or opinion is not needed on these claims because 
sufficient evidence is of record.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claims, the Board finds that the record is 
ready for appellate review.

Merits of the Claims

Entitlement to a Compensable Initial Evaluation - Right Arm 
Scars

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  In this case, the 
veteran is appealing a rating that was assigned in 
conjunction with the original grant of service connection for 
his scars status post shrapnel injury to right forearm.  

The November 2001 rating decision established service 
connection for the right forearm scars and assigned zero 
percent rating now challenged on appeal.  A rating that is 
assigned with a grant of service connection must take into 
account all evidence of the nature and severity of the 
disability from the effective date of service connection.  
Thus, the rating might be a "staged" rating, that is, one 
comprised of successive ratings reflecting variations in the 
disability's severity since the effective date of the 
granting of service connection.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Accordingly, the Board has considered 
all lay and medical evidence of record throughout the appeal 
period to determine any variances in the severity of the 
disability since April 2001.

At the time the veteran filed his claim in April 2001, the 
pertinent rating criteria provided a superficial scar which 
is poorly nourished, with repeated ulceration, was rated 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  A superficial scar that is tender and painful on 
objective demonstration also was rated 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Scars were 
also permitted to be rated based on any limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Effective August 2002, the rating criteria were revised.  The 
new criteria provide that a superficial scar which is 
unstable is rated 10 percent.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (as revised on August 30, 2002).

The veteran's claim has been evaluated under both criteria 
during the relevant time periods.  The veteran was initially 
evaluated as zero percent disabled (noncompensable) for his 
service-connected scar status post shrapnel injury to the 
right forearm in April 2002.  In every instance in which the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2005).

An August 2001 VA examination noted scars over the right 
forearm up to just above the veteran's right elbow, most of 
which are on the ventral - lateral side of the right forearm 
from a rocket shell fragment.  There are approximately five 
or six scars.  The largest scar is approximately 1 cm. in 
size ranging down to 0.5 cm.  The examiner noted that there 
are no scars on the shoulder, trunk, left arm, face or other 
extremities or parts of the body.  The examiner noted very 
minimal disfigurement and that the scars blend in with the 
rest of the skin.  Some small keloid formation was noted, but 
there was no ulceration or breakdown of the skin and the 
veteran was not noted to have hematologic or lymphatic 
problems.  The examiner stated that most of the shrapnel 
injury is probably superficial and the veteran has not had 
other problems.

The veteran reported pain and stiffness in his right shoulder 
for which he takes Tylenol.  The examiner noted range of 
motion of the right shoulder-raising the arm forward and 
upward to 170 degrees (168 degrees on the left shoulder).  
Abducting the right arm outward and upward, the range of 
motion was 160 degrees in both arms.  The examiner stated 
there were no signs of functional loss due to pain or range 
of motion.  No signs of any inflammatory arthritis problems 
were noted and the muscles were described as well-healed with 
no signs of any problems or complications.  No peripheral 
neuropathy was noted and the veteran was noted to have good 
dexterity in his hands, good sensory sensation and normal 
reflexes with no signs of any disabilities or problems.  

A thorough review of the medical evidence of record shows 
that the veteran's manifestations of scars status post 
shrapnel injury to the right forearm, do not more closely 
approximate the criteria for a compensable disability rating 
at any point during the pendency of this appeal, and thus, a 
staged rating is not appropriate using either the pre-August 
2002 or revised regulations.  See 38 C.F.R. § 4.7 (2005); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the 
Board must conclude that the preponderance of the evidence is 
against entitlement to a compensable evaluation at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against a compensable 
rating, the benefit-of-the doubt doctrine does not apply, and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Nerve Damage 

As noted, the veteran argues that nerve damage to the right 
arm and right forearm was caused by a shrapnel injury to the 
right arm and forearm in Vietnam.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 
38 C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horwitz v. Brown, 5 
Vet. App. 217-221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor."  Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

In this case, the occurrence of shrapnel wounds to the right 
forearm has been established.  Although the veteran's service 
medical records (including his separation examination) and a 
February 1985 examination for the Louisiana Army National 
Guard show no findings of scars or injuries to the right 
upper extremity, to include the shoulder, arm or forearm, the 
veteran was service-connected for scars status post shrapnel 
injury to the right forearm because his service records show 
the veteran received a Purple Heart for wounds received in 
action in the Republic of Vietnam in October 1969 and the 
scars are consistent with a shrapnel injury.  Resolving 
reasonable doubt in the veteran's favor, the RO granted 
direct service connection for the scars to the right forearm 
and assigned a noncompensable evaluation due to their 
superficial nature, absence of functional impairment and 
minimal disfigurement.

However, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where 
service has resulted in a disability - the first prong of a 
successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

An August 2001 VA examination showed no neurologic problems 
in the right arm and right forearm.  The VA examiner stated 
that most of the shrapnel wounds were superficial and that 
the veteran had good dexterity in his hands, good sensory 
sensation, normal reflexes and no signs of disability or 
problems.  No peripheral neuropathy was noted.  The examiner 
further noted that the veteran has no signs of any functional 
loss due to pain or range of motion and no nerve damage in 
the right upper extremity.  Private outpatient treatment 
reports from 1990-1999 were submitted by the veteran; 
however, these reports do not diagnose any nerve damage to 
the right forearm or shoulder.

The only evidence of record that the veteran has nerve damage 
is the veteran's own statements.  Expert medical evidence is 
necessary to diagnose a disability, and because the veteran 
is not competent to provide such medical evidence, his 
statements concerning the diagnosis and etiology of his 
claimed disability are insufficient to demonstrate the in-
service incurrence of the disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

There is also no competent evidence showing that nerve damage 
from shrapnel wounds to the right forearm or right arm 
manifested to compensable degree within the first post-
service year, and the veteran has not submitted evidence to 
establish such a manifestation.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307 and 3.309 (2005).  Furthermore, there is 
no evidence of continuous symptoms related to such wounds 
since his separation from service or competent evidence of a 
current disability.  The only medical evidence of symptoms 
related to right forearm or right arm nerve damage is a 
private treatment record dated January 1998 from the Minden 
Medical Center.  The veteran reported feeling faint and that 
his arms were tingling and twitching for approximately two 
hours.  There is no competent medical evidence of record to 
support that statement.  The veteran indicated at that time 
that he had a long history of standing muscle spasms in his 
right shoulder.  The veteran was sent home with a physician's 
note excusing him from work and written care instructions.  
No other medical treatment records regarding complaints of 
nerve damage are of record. 

In sum, because there is no current diagnosis of nerve damage 
to the right arm or right forearm, the Board would need to 
resort to speculation to find that the veteran is disabled, 
and such does not trigger the benefit-of-the-doubt doctrine.  
The law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).


ORDER

A compensable evaluation for scars status post shrapnel 
injury to right forearm is denied.

Service connection for nerve damage to right arm and right 
forearm is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


